DETAILED ACTION
Claims 1-11 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(u).  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. Currently the figures includes both the number and the abbreviation “Fig.”. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an input unit”, “an indicating unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is greater than 150 words, and includes legal phraseology such as “means” and “said”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal units” in claims 1, 3-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “Signal units” are therefore interpreted as “lighting strips” (see para. 0021) and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim limitations “input unit” (claim 1), “indicating unit” (claim 1, 7) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure recited for what is considered an “input unit” or an “indicating unit” and the figures do not provide any additional detail as to what is meant by these terms. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the set of production units" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is also unclear if the “set” refers to the previously recited “production figures” or if a new set is to be introduced.

Claim 1 recites the limitation "the result" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
Claim 1 recites the limitation "the assigned predetermined limit value" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
Claim 1 recites “the workstations in question” in line 12.  It is unclear what is meant by this phrase.  The examiner has interpreted this to mean “respective workstations”. 
Claim 1 recites the limitation "the result" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  Once the recitation in line 7 is rectified, the language in line 14 would be acceptable as currently written.
Claim 1 recites the limitation "the allocated, specified limit value" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. Further, previously multiple specified limit values were recited, but not only a single limit value is recited such that it is unclear if this value is separate from the previously recited limit values.   Additionally, it is unclear what is meant by “allocated” in this limitation when compared to the previously recited limit values. 

Claim 7 recites “the individual workstations” in line 8 however the claim recites “one workstation or a plurality of workstations” in lines 1-2.  It is unclear if the claim now requires multiple workstations or in the language should be rewritten to include a single workstation.
Claim 7 recites the limitation "the textile machine control unit" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
Claim 7 recites “the workstation” however the claim recites “one workstation or a plurality of workstations”.  It is unclear if the claim now requires a single workstation or in the language should be rewritten to include a plurality of workstations.
Claim 7 recites the limitation "the result" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  
Claim 7 recites the limitation "the allocated, specified limit value" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. Further, previously multiple specified limit values were recited, but not only a single limit value is recited such that it is unclear if this value is separate from the previously recited limit values.  Additionally, it is unclear what is meant by “allocated” in this limitation when compared to the previously recited limit value. 

Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted what follows this phrase as optional.
Claim 10 recites “these mean values” in line 5.  It is unclear what is meant by this phrase.  Does this relate to the arithmetic, geometric or harmonic values? Does it mean multiple mean values of “a mean values of a plurality of production figures”? 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bungter (US 20160168764) in view of Arb et al. (US 6244030).
Regarding claim 1, Bungter describes a textile machine (see Fig. 4) having a plurality of workstations (workstation 53a, 53b), the textile machine comprising: a textile machine control unit (control device 67), which is designed to capture different production figures of the individual workstations and to check whether the production figures exceed specified limit values (affects display of LED light bar 69 and therefore would require information that pertains to the light bar); an input unit (workstation control devices are set up for the entry of the control data, para. 0037); and an indicating unit (LED light bar 69) which is connected to the textile machine control unit (67) for the optical output of the result of the check of the at least one selected production figure to be checked for exceeding the assigned predetermined limit value (controls 69 which displays faults), characterised in that the indicating unit (69) has a plurality of signal units (the lights of the LED bar), which are arranged on the textile machine control unit and/or the workstations in question (on the workstations), are associated with the individual workstations (53a, 53b) and are designed in such a way that the result of the check of the at least one selected production figure to be checked for exceeding the allocated, specified limit value is indicated by different light signals (specific operating states are assigned specific colors or affects, para. 0034 including flashing, para. 0018).  
Although Bungter describes that the machine includes thread processing and monitoring devices (para. 0048) Bungter does not explicitly describe inputting the limit 
In related art, Arb describes a similar device for evaluating quality of a thread that includes comparing the signal to a threshold value (col. 3, ll. 18-37) and then a signal is produced as a result of these values (col. 4, ll. 1-5), and if the thresholds are exceeded that it is recorded as a defect (col. 4, ll. 18-25).  The values are inputted in that they exists in the program and need to be inputted by someone at some point.  The set selected from can be any production figures, but the one associated with defects is selected.  The claim only requires the control unit “designed to capture” different production figures, which the device of Bungter is designed to do. 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Bungter to include the sensor system of Arb in order to provide quality yarn that is free from defects.  
Regarding claim 2, the device of Bungter as modified includes that the textile machine has a plurality of spinning positions (there are two ring spinners).  
Regarding claim 3, the device of Bungter as modified includes that the signal units are designed to indicate the result of the check by light signals of different brightness and/or colour (specific operating states are assigned specific colors or affects, para. 0034 including flashing, para. 0018).  
Regarding claim 4, the device of Bungter as modified includes that the signal units are designed to indicate the result of the check by continuous light and flashing light (specific operating states are assigned specific colors or affects, para. 0034 including flashing, para. 0018).  

Regarding claim 6, the device of Bungter as modified includes that the signal units have an LED indicator (are recited as LEDs, para. 0016).  
Regarding claim 7, Bungter describes a method for monitoring a textile machine having one workstation or a plurality of workstations in which method different production figures (different in that they change during the course of usage) of the individual workstations are captured, at least one selectable production figure is checked and subsequently the result of the check is optically indicated via an indicating unit (LED light bar 69, thread break flashing red, para. 0018), characterised in that the indicating unit comprises a plurality of signal units (lights of the LED bar), which are associated with the individual workstations and are arranged on the textile machine control unit and/or the workstation (on the workstations 53a, 53b and are associated with them) and at which the result of the check of the at least one selected production figure to be checked for is indicated by different light signals (specific operating states are assigned specific colors or affects, para. 0034 including flashing, para. 0018).

In related art, Arb describes a similar device for evaluating quality of a thread that includes comparing the signal to a threshold value (col. 3, ll. 18-37) and then a signal is produced as a result of these values (col. 4, ll. 1-5), and if the thresholds are exceeded that it is recorded as a defect (col. 4, ll. 18-25).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Bungter to include a thread defect monitor such as from Arb tied to one of the multiple LED lights in order to provide quality yarn that is free from defects.  
Regarding claim 8, the method of Bungter as modified includes that the result of the check is indicated by light signals of different brightness and/or colour (specific operating states are assigned specific colors or affects, para. 0034 including flashing, para. 0018). 
Regarding claim 9, the method of Bungter as modified includes that workstations having identical product groups are indicated by the light signals (first two LEDs are for batch allocation, para. 0018).  
Regarding claim 11, the method of Bungter as modified includes that the textile machine has a plurality of spinning positions (there are two ring spinners).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bungter (US 20160168764) in view of Arb et al. (US 6244030) and Felix (US 6062074).

In related art, Felix describes a similar device in which defects are determined over various time intervals in order to determine the quality of the yarn.  In this manner if a single deviation occurs the spinning machine is not considered to have an issue, but if great numbers occur the user can be confident which of the spinning machines has an issue that needs to be rectified (col. 4, ll. 7-17, and col. 4, ll. 47-52).  It is selectable because they are undertaken at various intervals T1, T2, T3, which were selected at some point (col. 3, 35-40).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Bungter to include this averaging step so that an error signal would only be sent out for appropriate defects.  That is, by utilizing an average random fluctuations would not set off a signal.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references are cited that include various lighting systems for errors.  Specific attention is drawn Umemoto (US 20210225158) which is directed to the general concept of various lighting configurations but could be combined with a textile reference.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732